   8:20-cv-00472-RGK-PRSE Doc # 5 Filed: 11/16/20 Page 1 of 1 - Page ID # 11




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DENNIS BLACK,                                                 8:20CV472

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

SUPERINTENDENT OF LINCOLN
CORRECTIONAL CENTER,

                     Defendant.


        This matter is before the court on its own motion. On November 11, 2020, the
court entered an order directing Plaintiff within 30 days to pay the $400.00 filing
fees or file a motion to proceed in forma pauperis. Plaintiff contacted the clerk of the
court by telephone today to advise that the complaint, which was hand-delivered by
some individual to the clerk’s office on November 9, 2020, is not an authorized
filing. The handwritten complaint provides Plaintiff’s name and address, but is not
otherwise signed. That being the case,

      IT IS ORDERED:

      1. Plaintiff’s complaint (Filing 1) is stricken and this action is dismissed
without prejudice.

      2. The clerk of the court is directed to close this case for statistical purposes.
No separate judgment will be entered.

       3. The clerk of the court shall send a copy of this Memorandum and Order to
Plaintiff at the address shown on the docket sheet.

      Dated this 16th day of November, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
